Title: To James Madison from John Mason, 18 July 1804
From: Mason, John
To: Madison, James



Dear Sir
George Town 18 July 1804
I find your note for $1200 endorsed by me & discounted at the Bank of Columbia, becomes due next week. Presuming from what you observed to me the other Day it may be your wish to renew it I enclose you a note drawn in proper Form for like Sum—as in case of renewal it is necessary to offer it tommorrow, if you will return it with your Signature I will take care to give it the proper course & there is it [sic] little doubt it will be discounted. With great Respect I am Sir Your very obt Sert
J. Mason
